DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19166378.0, filed on 3/29/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/01/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
electronic means in claims 1, 8, 11-12, 14-15;
means of a pilot signal in claims 1, 11-12, 14-15.

According to specification the:
electronic means is interpreted as a generic processing, controlling circuit which is well known in the art.
means of a pilot signal is interpreted as a generic voltage source or generator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-10, 12, 14-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by FR3049064 (provided by applicant, hereinafter FR3049064).

Regarding to claim 1, FR3049064 discloses an automobile lighting unit (1) (100) comprising a lighting device (4) (120s) provided with one or more OLED light sources (8) (120), characterised in that it comprises electronic means (12) (110) configured to: 
control an OLED light source (8) by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s), which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge) , 
determine an electrical quantity (VS) (step 30 indicative of the electrical behaviour of said OLED light source (8) during a measurement time interval (toff) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off) subsequent to said trailing edge (F2) of said pilot signal (P1) (pg. 6, lines 16-20), 
determine a failure condition of said OLED light source (8) on the basis of said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit “Generation of a warning signal indicating the presence of at least one light source having an at least partial short-circuit as a function of the measurement of the residual electric voltage”). 

Regarding to claim 12, FR3049064 discloses an operating method for an electronic lighting device (4) (120s) comprised in a lighting unit (1) (100) provided with at least one OLED light source (8) (120s); 
said method being characterised in that it comprises the steps of: 
controlling said OLED light source (8) by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s), which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge), 
determine an electrical quantity (VS) indicative of the electrical behaviour of said OLED light source (8) during a measurement time interval (toff) subsequent to said trailing edge (F3) of said pilot signal (P1) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which ), 
determining a failure condition of said OLED light source (8) on the basis of said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit). 

Regarding to claim 14, FR3049064 discloses a vehicle lighting device (4) (120s) provided with one or more OLED light sources (8) (120), characterised in that it comprises electronic means (12) (110) configured to: 
control an OLED light source (8) by means of a pilot signal (P1) (p8, lines 1-2 and fig. 2 disclose 110 to provide a power supply signal 10 being a pilot signal to control 120s) which has a trailing edge (F2) wherein the pilot signal (P1) varies between a high value (Vmax) and a low value (Vmin) (“the steps of supplying and interrupting the supply form part of a step of supplying said branch by pulse-width modulation” therefore it would has necessitated that the signal 10 had a rising, and trailing edge), 
determine an electrical quantity (VS) indicative of the electrical behaviour of said OLED light source (8) during a measurement time interval (toff) (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off) subsequent to said trailing edge (F2) of said pilot signal (P1) (pg. 6, lines 16-20), 
determining a failure condition of said OLED light source (6) based on said electrical quantity (VS) (pg 6 lines 26-34 disclose to detect short circuit “Generation of a warning signal indicating the presence of at least one light source having an at least partial short-circuit as a function of the measurement of the residual electric voltage”). 

Regarding to claims 3 and 15, FR3049064 discloses the automobile lighting unit according to claims 1 and 14 respectively, wherein: 
said pilot signal (P1) comprises a PWM signal (“step of supplying said branch by pulse-width modulation”), 
said measurement time interval (toff) following said trailing edge (F2) is the OFF time interval of said PWM signal (the residual electric voltage Voff after switching off at the terminals of the branch of LEDs is measured using means for measuring the electric voltage per se known in the art. The instant at which the measurement takes place is a few milliseconds after the switch-off time t. The measurement is for example carried out 10 or 20 milliseconds 20 after switching off), 
said electrical quantity comprises the voltage (VS) measured across said OLED light source (8) during said OFF time interval (toff) of said PWM signal (the residual electric voltage Voff after switching off). 

Regarding to claim 4, FR3049064 discloses the automobile lighting unit according to claim 1, wherein: 
said OLED light source (8) comprises one or more light emitting areas (6) (branches), 
said failure condition is indicative of a dead area state in at least one of said light emitting areas (6) (intact branch with 7.599V and defective branch with 3.001v). 

Regarding to claim 6, FR3049064 discloses the automobile lighting unit according to claim 1, wherein said OLED light source (8) has a segmented OLED light emitting structure module comprising a plurality of light emitting areas (6) each of which is associated with an OLED segment (multiple branches and each branch with multiple LEDs). 

Regarding to claim 8, FR3049064 discloses the automobile lighting unit according to claim 1, wherein said electronic means (12) comprise an electronic measuring device (16) designed to measure the voltage (VS) of the OLED light source (8) during said measurement time interval (toff), and an electronic processing device (19) which determines a failure condition indicative of the presence of said dead area state, based on said voltage (VS) and a reference voltage threshold (Vint) (The method comprises the following steps: - supplying said branch with electric current using means for controlling the electric power supply to the light sources; - cut the power supply to said branch at time t. The method is remarkable in that it further comprises the steps of: measuring the residual electric voltage Voff after switching off at the terminals of said branch using means for measuring the electric voltage). 

Regarding to claim 9, FR3049064 discloses the automobile lighting unit according to claim 8 wherein a failure condition of the OLED source (8) indicating the presence of the dead area state in one or more OLED light emitting areas (6) is determined when said voltage (VS) does not meet a predefined condition with said voltage threshold (Vint) (intact branch with 7.599V and defective branch with 3.001v). 

Regarding to claim 10, FR3049064 discloses the automobile lighting unit according to claim 9, wherein said failure condition of the OLED light source (8) indicating the presence of the dead area state in one or more OLED light emitting areas (6) is determined when said voltage (VS) is lower than the voltage threshold (Vint) (intact branch with 7.599V and defective branch with 3.001v). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 as applied to claims 1 and 12 respectively above, and further in view of Koo (US 20170048935, hereinafter Koo).

Regarding to claims 2 and 13, FR3049064 discloses the automobile lighting unit according to claims 1 and 12 respectively, except wherein said pilot signal (P1) is a voltage signal comprising at least a square/rectangular waveform; said electrical quantity indicative of the electrical behaviour of the OLED light source (8) is the voltage (VS) of the OLED light source (8). 
Koo disclose the LSED driving and control circuit where the LEDs are driven by Vin (fig. 5 shows Vin is a square pulse) and the output of LEDs is Vsense which has level corresponding to Vs (paragraph 0067) and fig. 3 shows Vs.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the apparatus of Koo into FR3049064 in order to block the current flowing in the plurality of LEDs by controlling an operating voltage of the current control circuit based on the sensing voltage (paragraph 0009 of Koo)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 as applied to claim 1 above, and further in view of Carlen (US 9603210, hereinafter Carlen).


Regarding to claim 5, FR3049064 discloses the automobile lighting unit according to claim 1, except wherein said OLED light source (8) has a multi-pixel light emitting OLED structure comprising a plurality of said light emitting areas (6), each of which is associated with a pixel. 

Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the LED light source of Carlen into the light source of FR3049064 for detecting the failure of a Light source with a plurality of LEDs and a LED as a pixel without unexpected results. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3049064 as applied to claim 3 above, and further in view of Atkins (US 20090322800, hereinafter Atkins).

Regarding to claim 7, FR3049064 discloses the automobile lighting unit according to claim 3.
FR3049064 discloses a PWM however FR3049064 does not discloses wherein said PWM pilot signal has a frequency between about 100 hertz and about 500 hertz. 
Paragraph 0178 of Atkins discloses the PWM frequency 300 Hz.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate Atkins into FR3049064 in order to eliminate flicker in peripheral vision. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding to claim 11, the prior arts of record, alone or in combination, do not fairly teach or suggrst discloses “wherein said electronic means (12) are configured to: perform a plurality of voltage measurements (VS(t)) during said measurement time interval (toff), determine/construct the voltage curve during said measurement time interval (toff) on the basis of the measured voltages (VS(t)), determine the mean square error between the voltage curve measured during the measurement time interval (toff) and a reference voltage curve indicative of the voltage trend in a condition of absence of the dead area state in one or more OLED light emitting areas (6), and determine the presence of a failure condition indicative of the dead area state in one or more OLED light emitting areas (6) on the basis of the mean square error” including all of the limitations of the base claim and any intervening claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863